DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
This analysis in view of 35 U.S.C. § 101 is based on MPEP § 2106, please see
this section of the MPEP for additional information.
	First, the broadest reasonable interpretation of the claim as a whole is
established:
Claims 1-22 are directed to a method and computer readable medium for classifying muscle activation into physiological adaptations and transmitting bio-feedback to a user.
The claims comprise additional elements such as a garment comprising physiological sensors, and a client device.
Claims 2-3, 8-10, 15, 19-21 add additional monitored parameters such as ECG and respiration, EMG, and bioimpedance.
Claims 4-7, 11, 16-18, and 22 adds additional analysis steps.
Step 1 of the analysis is the question: “Is the claim to a process, machine,
manufacture, or composition of matter?” and the answer is determined to be yes, as the
claims as a whole are directed to a method/system.
For Step 2, the preliminary question is whether the eligibility of the claim is self-
evident. The answer is determined to be no, as the claim is not immediately self-evident
as statutory.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product
of nature) or an abstract idea?
A claim is directed to a judicial exception when a law of nature, a natural
phenomenon, or an abstract idea is recited (i.e., set forth or described) in the claim.
While the terms “set forth” and “describe” are thus both equated with “recite”, their
different language is intended to indicate that there are different ways in which an
exception can be recited in a claim. For instance, the claims in Diehr set forth a
mathematical equation in the repetitively calculating step, the claims in Mayo set forth
laws of nature in the wherein clause, meaning that the claims in those cases contained
discrete claim language that was identifiable as a judicial exception. The claims in Alice
Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”
Claim 1 (and equivalently in 12 and 14) recite the following limitations: “determining a first classification of a first subset of the physiological data…the model trained to determine, for each of the types of physiological adaptations, a probability that a given subset of physiological data is associated with the physiological adaptation,” “ determining, by the model using at least the first classification, a second classification…,” which comprises an explicit claim recitation of an abstract idea. Therefore, rather than merely involve a judicial exception, the claims are directed to the identified judicial exception.
This claim language is identified as an abstract idea, because in MPEP §
2106.04(a)(2) III B. this language is similar to concepts relating to organizing or
analyzing information in a way that can be performed mentally or are analogous to
human mental work. For example, Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d
1138, 120 USPQ2d 1473 (Fed. Cir. 2016). In Synopsys, the patentee claimed methods
of logic circuit design, comprising converting a functional description of a level sensitive
latch into a hardware component description of the latch. 839 F.3d at 1140; 120 USPQ2d at 1475. Although the patentee argued that the claims were intended to be
used in conjunction with computer-based design tools, the claims did not include any
limitations requiring computer implementation of the methods and thus do not involve
the use of a computer in any way. 839 F.3d at 1145; 120 USPQ2d at 1478-79. The
court therefore concluded that the claims “read on an individual performing the claimed
steps mentally or with pencil and paper,” and were directed to a mental process of
“translating a functional description of a logic circuit into a hardware component
description of the logic circuit.” 839 F.3d at 1149-50; 120 USPQ2d at 1482-83.
In the instant case, the identified abstract idea is similar to Synopsys because the
language reads on an individual performing the claimed classification mentally. They do not require any computer implementation beyond the recitation of a general purpose computer, or using the computer as a tool to perform the function and therefore are directed to a mental process of judging the type of physiological adaptation using observed muscle activation.
Yes. The claim is directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly
more than the judicial exception?
First, the additional elements are identified: collecting data and sensors in claims 1, 12, and 14, and additionally in claims 2-3, 8-10, 15, and 19-21; and the step of providing bio-feedback for display to a user in claims 1, 12, and 14.
The transmitting of bio-feedback to a client device appears to describe mere output or display.
The obtaining of physiological parameters, as it does not require specific sensor structure (they are recited functionally in terms of the type of data they provide), is considered insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))
	Therefore these additional elements do not amount to significantly more than the judicial exception and the claimed subject matter appears to be ineligible under 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 11-12, 14-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayalth et al. (U.S. Patent Application Publication No. 2014/0135593,) hereinafter referred to as Jayalth; in view of Ackland (U.S. Patent Application Publication No. 2016/0263439,) hereinafter referred to as Ackland.
Regarding claim 1, Jayalth teaches a method comprising: 
receiving physiological data from a garment worn by a user (¶[0028], form-fitting sensor garment), the physiological data describing muscle activation of a plurality of muscles of the user (¶[0029] EMG sensors, in addition to others, including in ¶[0030]) while performing one or more exercises (¶[0048] particular exercise routine, for example), the garment including a plurality of sensors configured to generate the physiological data (¶[0030]); 
transmitting (¶[0034] transmit/receive wirelessly) biofeedback (¶[0043] real-time feedback) to a client device for presentation to the user (¶[0075] display of a device in real time).
Jayalth also teaches using statistical analysis and a model for recognizing activity (¶[0089]), muscle activation and exertion (¶[0088]), injury monitoring (¶[0108]), exercise form coaching (¶[0109]), and many other types of analysis, but Jayalth does not teach classifying the detected activity into a type of physiological adaptation.
Attention is drawn to the Ackland reference, which teaches classifying muscle activation data (¶[0217]) according to a type of physiological adaptation (¶[0110], ¶[0191]) using statistical models (¶[0188] Classification Engine, Fig. 4) yielding a probability that a given subset of physiological data is associated with the physiological adaptation (¶[0228]); 
determining, by the model using at least the first classification, a second classification from the plurality of classifications of a second subset of the physiological data (¶[0228] using historical data teaches that this operation is repeated over time for a user, and therefore at least two subsets of data are classified using the model); and 
generating bio-feedback using at least the first classification and the second classification (¶[0229] Coaching Advice, for example).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the exercise classification and coaching system of Jayalth to include a physiological adaptation classification, as taught by Ackland, because Ackland teaches that it provides more useful feedback to the user, such as, suggestions to optimize their training (Ackland ¶[0004]), problems and solutions to improve (Ackland ¶[0005]), and provide advice to the user over time (Ackland ¶[0010]).
Regarding claim 2, Jayalth, as modified by Ackland, teaches the method of claim 1.
Jayalth teaches further comprising: receiving motion data and electrocardiogram data from at least one of the plurality of sensors (¶¶[0029-0030] accelerometers, gyroscopes, flex sensors, ECG, etc.).
Ackland further teaches providing motion data and electrocardiogram data as inputs to the model for determining the first and second classifications (¶[0041], ¶[0626]).
Regarding claim 3, Jayalth, as modified by Ackland, teaches the method of claim 2.
Jayalth teaches further comprising receiving respiration data from at least one of the plurality of sensors (¶[0109]).
Ackland further teaches providing respiration data as an input to the model (¶[0044]) for determining the first and second classifications.
Regarding claim 4, Jayalth, as modified by Ackland, teaches the method of claim 2.
Jayalth teaches further comprising: determining, using the motion data, that the first and second subsets of the physiological data correspond to periods of time during which the user actively performed at least a portion of the one or more exercises (¶[0089] automatically logging exercise activity).
Regarding claim 5, Jayalth, as modified by Ackland, teaches the method of claim 1.
Jayalth teaches further comprising: determining at least one metric for each of the plurality of muscles (¶[0075]) using the first and second classifications; and generating the biofeedback by aggregating the metrics of the plurality of muscles (¶[0074], ¶[0089]).
Regarding claim 6, Jayalth, as modified by Ackland, teaches the method of claim 5.
Jayalth further teaches wherein determining the at least one metric comprises: determining a plurality of subsets of the physiological data classified with a same one of the types of physiological adaptations (¶[0088-0089] recognizing particular exercise activity, for example, identifying the weight training exercise and predicting the weight being used); 
determining a training load experienced by a muscle of the plurality of muscles for each of the plurality of subsets of the physiological data (¶[0074] individually monitored muscles); and 
determining, as the at least one metric, an aggregate training load for the muscle by aggregating each of the training loads (¶[0074] overall exertion).
Regarding claim 7, Jayalth, as modified by Ackland, teaches the method of claim 6.
Jayalth teaches further comprising: determining an injury risk of the user responsive to determining that the aggregate training load (¶[0038] muscle exertion intensity) is greater than a threshold load for a certain period of time (¶[0107] intensity of exercise indicates potential injury to a muscle in the group).
Regarding claim 11, Jayalth, as modified by Ackland teaches the method of claim 1.
Ackland teaches further comprising: determining, by the model, one or more of a speed and an endurance physiological adaptation as the first classification responsive to identifying a repeated pattern in at least one of motion data and electromyography data received from at least one of the plurality of sensors (¶[0110], ¶[0228], sensor patterns in ¶¶[0220-0221], see Fig. 3 for an example).
Regarding claims 12, 14-18, and 20-21, the claims are directed to a non-transitory computer readable medium comprising substantially the same subject matter as claims 1-7 and 11 and are rejected under substantially the same sections of Jayalth and Ackland.
Regarding claim 22, Jayalth teaches the non-transitory computer readable storage medium of claim 14.
Jayalth further teaches having further instructions that when executed by the processor cause the processor to perform: implementing a history of activity sessions of the user (¶[0074]) to refine characterization of at least one type of the physiological adaptation (¶[0088] refine the prediction model over time).
Claims 8, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayalth and Ackland as applied to claims 1-7, 11-12, 14-18, and 20-22 above, and further in view of Wiebe et al. (U.S. Patent Application Publication No. 2017/0071548,) hereinafter referred to as Wiebe.
Regarding claims 8, 13, and 19, Jayalth, as modified by Ackland  teaches the method of claims 1/12/14.
Jayalth as modified does not teach determining a noise level based on bioimpedance between the plurality of sensors and skin of the user.
Attention is drawn to the Wiebe reference, which teaches determining a noise level based on bioimpedance between the plurality of sensors and skin of the user (¶[0037]); and wherein determining the first classification is responsive to determining that the noise level is less than a threshold noise level (¶[0044]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensing garment of Jayalth as modified to include a noise analysis system using bioimpedance sensors, as taught by Wiebe, because Wiebe teaches that it ensures that the sensing garment will “avoid generating inaccurate biofeedback and displaying the inaccurate biofeedback to the athlete,” (Wiebe, ¶[0060]).
Claims 9-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayalth and Ackland as applied to claims 1-7, 11-12, 14-18, and 20-22 above, and further in view of Kruger (U.S. Patent Application Publication No. 2018/0311530,) hereinafter referred to as Kruger.
Regarding claims 9-10 and 20, Jayalth, as modified by Ackland, teaches the method of claims 1/14.
Jayalth as modified does not teach determining a rate of change of the electromyography data; and determining, by the model, one or more of a power, a strength, and a hypertrophy physiological adaptation as the first classification responsive to determining that the rate of change of the electromyography data is greater than a threshold rate or selecting, by the model, the one or more of the power, the strength, and the hypertrophy physiological adaptation as the first classification according to an amplitude of the electromyography data.
Attention is drawn to the Kruger reference, which teaches receiving electromyography data from at least one of a plurality of sensors (¶[0029] sEMG); determining a rate of change of the electromyography data; and determining, by the model, a hypertrophy physiological adaptation as the first classification responsive to determining that the rate of change of the electromyography data is greater than a threshold rate (¶[0036] increase in activation rate of muscle fibers that are not used to their full potential) and selecting, by the model, the hypertrophy physiological adaptation as the first classification according to an amplitude of the electromyography data  (¶[0036] increase in activation rate of muscle fibers that are not used to their full potential).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the activity classifications of Jayalth as modified by Ackland to include a hypertrophy classification, in addition to the endurance, strength, etc. of Ackland, because Kruger teaches that monitoring for the changes in activation rate and potential of muscles through sEMG allows for accurate calculation of muscle fatigue (Kruger ¶[0037]) to provide training for fatigue reduction (Kruger ¶[0062]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2020/0405218 to Avila et al. teaches recognizing physiological adaptations including hypertrophy using a classifier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.L.S/Examiner, Art Unit 3792    

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792